DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (Claims 23 and 27-30) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, 20-28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0044802).
Regarding claim 1, Park et al. disclose a method for wireless communications by a UE, comprising:
Receiving a CSI-RS resource configuration, of one or more CSI-RS resources associated with a CSI report, from a BS, wherein the CSI-RS resource comprises a set of CSI-RS ports (Figure 8 and paragraph 0299, step S810 UE receives CSI-RS resource configuration information from a base station for CSI reporting [step S830], the configuration comprising CSI-RS ports according to paragraph 0303);
Receiving at least one of: a first indication of a subset of groups of the configured set of CSI-RS ports to be used by the UE for channel measurement or a second indication of a subset of groups of the configured set of CSI-RS ports to be used by the UE for interference measurements (Paragraph 0303, CSI resource configuration configures the and
Performing the channel measurements of interference measurements using the indicated subset of groups of CSI-RS ports (Paragraph 0297, channel measurement and interference measurement performed by UE at same timing using indicated ports to obtain a more accurate CSI).
Regarding claim 2, Park et al. disclose wherein the at least one of: the first indication or the second indication is received semi-persistently via RRC signaling with the CSI-RS resource setting configuration or the CSI report setting configuration (Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling; Paragraph 0232, semi-persistent resource setting).
Regarding claim 3, Park et al. disclose wherein the at least one of: the first indication or the second indication is received dynamically via a one stage DCI including a CSI-RS trigger or a CSI report trigger (Paragraphs 0266-0270, 0287-0290, CSI-RS and CSI report triggering through DCI; See paragraphs 0287-0290 for Stage 1).
Regarding claim 4, Park et al. disclose wherein the at least one of: the first indication or the second indication is received dynamically via a two-stage DCI comprising a first stage including a CSI report trigger configuration and a second stage including the at least one of: the first indication or the second indication 
Regarding claim 5, Park et al. disclose wherein receiving the first indication comprises: receiving a bitmap from the BS indicating which CSI-RS ports are to be used for channel measurement, the length of the bitmap being equal to the number of ports in the CSI-RS resource (Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling. Information related to the some ports may be indicated in bitmap form).
Regarding claim 6, Park et al. disclose wherein receiving the at least one of the first indication or the second indication comprises: receiving a first bitmap from the BS indicating, for each group of the set of CSI-RS ports, whether that group of CSI-RS ports is to be used for channel measurement or interference measurement (Paragraph 0303, CSI resource configuration configures the UE with N-port CSI-RS resource, based on which the UE configures some ports of one Y-port CSI-RS resource for channel measurement of the UE and the remaining ports of the one Y-port CSI-RS resource for interference measurement of the UE; Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling. Information related to the some ports may be indicated in bitmap form).
Regarding claim 7, Park et al. disclose after receiving the first bitmap indication the subset of groups of CSI-RS ports to be used by the UE to perform channel measurement (Paragraphs 0303-0304, Information related to the some ports [channel measurement ports] may be indicated in bitmap form), receiving one bit from the BS for the second indication, indicating whether the remaining CSI-RS ports of the set of CSI-RS ports are used by the UE for interference measurement (Paragraphs 0303-0304, remaining ports [interference measurement 
Regarding claim 9, Park et al. disclose wherein the groups of CSI-RS ports comprise CSI-RS ports in a same CDM group or a same component CSI-RS resource group (Paragraph 0303, the some ports and the remaining ports are of a same one Y-port CSI-RS resource [same component CSI-RS resource group]).
Regarding claim 10, Park et al. disclose wherein the groups of CSI-RS ports are configured by a network via higher layer signaling (Paragraph 0304, see RRC).
Regarding claim 11, Park et al. disclose a method for wireless communications by a BS, comprising:
Configuring a UE with a CSI-RS resource, of one or more CSI-RS resources associated with a CSI report, wherein the CSI-RS resource comprises a set of CSI-RS ports (Figure 8 and paragraph 0299, step S810 UE receives CSI-RS resource configuration information from a base station for CSI reporting [step S830], the configuration comprising CSI-RS ports according to paragraph 0303);
Partitioning the set of CSI-RS port groups into groups of CSI-RS ports (Paragraphs 0303-0304); and
Providing at least one of: a first indication to the UE of a subset of the groups of CSI-RS ports to be used by the UE for channel measurement or a second indication to the UE of a subset of the groups of CSI-RS ports to be used by the UE for interference measurement (Paragraph 0303, CSI resource configuration configures the UE with N-port CSI-RS resource, based on which the UE configures some ports of one Y-port CSI-RS resource for channel measurement of the UE and the remaining ports of the one Y-
Regarding claim 12, Park et al. disclose wherein the at least one of: the first indication or the second indication is provided semi-persistently via RRC signaling with the CSI-RS resource setting configuration or the CSI report setting configuration (Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling; Paragraph 0232, semi-persistent resource setting).
Regarding claim 13, Park et al. disclose wherein the at least one of: the first indication or the second indication is provided dynamically via a one stage DCI including a CSI-RS trigger or a CSI report trigger using a one stage DCI (Paragraphs 0266-0270, 0287-0290, CSI-RS and CSI report triggering through DCI; See paragraphs 0287-0290 for Stage 1).
Regarding claim 14, Park et al. disclose wherein the at least one of: the first indication or the second indication is provided dynamically via a two-stage DCI including a first stage configuring a CSI report trigger and a second stage providing the at least one of: the first indication or the second indication (Paragraphs 0287-0290, see DCI and Stage 2).
Regarding claim 15, Park et al. disclose wherein providing the first indication comprises: sending a bitmap to the UE indicating which CSI-RS ports are to be used for channel measurement, the length of the bitmap being equal to the number of ports in the CSI-RS resource 
Regarding claim 16, Park et al. disclose wherein providing the at least one of the first indication or the second indication comprises: sending a bitmap to the UE indicating, for each group of the set of CSI-RS ports, whether that group of CSI-RS ports is to be used for channel measurement or interference measurement (Paragraph 0303, CSI resource configuration configures the UE with N-port CSI-RS resource, based on which the UE configures some ports of one Y-port CSI-RS resource for channel measurement of the UE and the remaining ports of the one Y-port CSI-RS resource for interference measurement of the UE; Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling. Information related to the some ports may be indicated in bitmap form).
Regarding claim 17, Park et al. disclose after providing the first bitmap to the UE indicating the subset of CSI-RS ports to be used by the UE to perform channel measurement (Paragraphs 0303-0304, Information related to the some ports [channel measurement ports] may be indicated in bitmap form), sending one bit to the UE for the second indication, indicating whether the remaining CSI-RS ports of the set of CSI-RS ports are used by the UE for interference measurement (Paragraphs 0303-0304, remaining ports [interference measurement ports] implicitly/explicitly indicated by the base station using a Y value, which is a Y-bit according to paragraph 0272).
Regarding claim 20, Park et al. disclose wherein the partitioning the set of CSI-RS ports is based on at least one of: a size of the set of CSI-RS ports, a size of the subset of CSI-RS ports, the mapping of the set of CSI-RS ports to the REs, a codebook configuration used for CSI reporting, or an association of the CSI-RS ports and precoders of the codebook (Paragraphs 
Regarding claim 21, Park et al. disclose wherein the partitioning is configured by the network via higher layer signaling (Paragraph 0304, see RRC).
Regarding claim 22, Park et al. disclose wherein partitioning the set of CSI-RS ports into groups comprises: partitioning the CSI-RS ports in a same CDM group or a same component CSI-RS resource group (Paragraph 0303, the some ports and the remaining ports are of a same one Y-port CSI-RS resource [same component CSI-RS resource group]).
Regarding claim 23, Park et al. disclose an apparatus for wireless communications (Figure 9 UE 920), comprising:
Means for receiving (Figure 9, RF unit 923) a CSI-RS resource setting configuration from a BS (Figure 8 and paragraph 0299, step S810 UE receives CSI-RS resource configuration information from a base station for CSI reporting [step S830], the configuration comprising CSI-RS ports according to paragraph 0303) indicating a set of CSI-RS ports mapped to resource elements (Paragraphs 0136, 0232, CSI-RS ports mapped to REs; Paragraph 0299, configuration comprises ports according to paragraph 0303) and a CSI report setting configuration corresponding to the configured CSI-RS ports (Figure 8 and paragraph 0299, step S810 UE receives CSI-RS resource configuration information from a base station for CSI reporting [step S830]);
Means for receiving at least one of: a first indication of a subset of groups of the configured set of CSI-RS ports to be used by the apparatus for channel measurement or a second indication of a subset of groups of the configured set of CSI-RS ports to be used by the apparatus for interference measurements (Paragraph 0303, CSI resource and
Means for performing the channel measurements of interference measurements using the indicated subset of groups of CSI-RS ports (Paragraph 0297, channel measurement and interference measurement performed by UE at same timing using indicated ports to obtain a more accurate CSI).
Regarding claim 24, Park et al. disclose wherein the at least one of: the first indication or the second indication is received semi-persistently via RRC signaling with the CSI-RS resource setting configuration or the CSI report setting configuration (Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling; Paragraph 0232, semi-persistent resource setting).
Regarding claim 25, Park et al. disclose wherein the at least one of: the first indication or the second indication is received dynamically via a one stage DCI including a CSI-RS trigger or a CSI report trigger (Paragraphs 0266-0270, 0287-0290, CSI-RS and CSI report triggering through DCI; See paragraphs 0287-0290 for Stage 1).
Regarding claim 26, Park et al. disclose wherein the at least one of: the first indication or the second indication is received dynamically via a two-stage DCI comprising a first stage including a CSI report trigger configuration and a second stage including the at least one of: the first indication or the second indication 
Regarding claim 27, Park et al. disclose wherein means for receiving the at least one of the first indication or the second indication comprises: means for receiving a first bitmap from the BS indicating, for each group of the set of CSI-RS ports, whether that group of CSI-RS ports is to be used for channel measurement or interference measurement (Paragraph 0303, CSI resource configuration configures the UE with N-port CSI-RS resource, based on which the UE configures some ports of one Y-port CSI-RS resource for channel measurement of the UE and the remaining ports of the one Y-port CSI-RS resource for interference measurement of the UE; Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling. Information related to the some ports may be indicated in bitmap form).
Regarding claim 28, Park et al. disclose means for, after receiving the first bitmap indicating the subset of groups of CSI-RS ports to be used by the apparatus to perform channel measurement (Paragraphs 0303-0304, Information related to the some ports [channel measurement ports] may be indicated in bitmap form), receiving one bit from the BS for the second indication, indicating whether the remaining CSI-RS ports of the set of CSI-RS ports are used by the UE for interference measurement (Paragraphs 0303-0304, remaining ports [interference measurement ports] implicitly/explicitly indicated by the base station using a Y value, which is a Y-bit according to paragraph 0272).
Regarding claim 30, Park et al. disclose an apparatus (Figure 9, BS 910) for wireless communications, comprising:
Means for configuring a UE with a CSI-RS resource setting indicating a set of CSI-RS ports mapped to REs and with a CSI report setting corresponding to the configured set of CSI-RS ports (Figure 8 and paragraph 0299, step S810 UE receives 
Partitioning the set of CSI-RS port groups into groups of CSI-RS ports (Paragraphs 0303-0304); and
Providing at least one of: a first indication to the UE of a subset of the groups of CSI-RS ports to be used by the UE for channel measurement or a second indication to the UE of a subset of the groups of CSI-RS ports to be used by the UE for interference measurement (Paragraph 0303, CSI resource configuration configures the UE with N-port CSI-RS resource, based on which the UE configures some ports of one Y-port CSI-RS resource for channel measurement of the UE and the remaining ports of the one Y-port CSI-RS resource for interference measurement of the UE; Paragraph 0304, explicit/implicit indication of the some ports and/or the remaining ports by the base station through DCI or RRC signaling).

Allowable Subject Matter
Claims 8, 18, 19 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8, 18 and 29, the prior art does not teach or adequately suggest a first bitmap indicating, for each group of the set of CSI- RS ports, whether at least one of the CSI-RS ports in that group of CSI-RS port is to be used for channel measurement or interference measurement, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2019/0215119) disclose using a 16-bit bitmap to indicate REs for interference measurement; Guo et al. (US 2015/0131563) disclose bitmap information used to indicate channel measuring formation and interference measuring information of each of one or more configured CSI processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

May 5, 2021